Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 18-19, and 21-29 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18-19, 21-25, 27-29, 30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ukil et al. (US 20130301952, hereinafter Ukil) in view of Shi et al.  
Regarding claim 1, “A method of determining a shift amount between a reference frame and a target frame of a captured video” Ukil teaches (¶0026 and ¶0034) an apparatus/system/method for aligning/stabilizing a plurality of frames of content; (¶0020, ¶0024, ¶0027) device/camera includes a processor and memory; (¶0022) computer implemented, includes processor and memory with software.
As to “obtaining information representing a location of a reference patch in the reference frame of the captured video and information representing a feature of the reference patch, the reference patch comprising a plurality of pixels” Ukil teaches (¶0034) aligning with respect to a base frame; (¶0035) accessing a set of feature points in a first frame/base frame of content, feature points may come from corners, edges, objects in the frame, or other regions of interest; (¶0067) feature points include additional data/alignment data (e.g., point in the frame)
As to “obtaining the target frame of the captured video” Ukil teaches (¶0034) selection of frames K2…KN (i.e., target frames)
As to “performing first processing comprising processing to compare a feature of a patch …in the target frame with the feature of the reference patch in the reference frame” Ukil teaches (¶0037) determining a set of feature points PK2 in the second frame K2 corresponding to the set of feature points PK1 in the first frame K1.

As to “and determining the shift amount between the reference frame and the target frame based on the determined location of the patch in the target frame and the location of the reference patch in the reference frame.” Ukil teaches (¶0039) calculation involves location/distance/boundaries, a feature point in the first frame K1 is considered an inlier based on a comparison of an euclidean distance between the feature point in the frame K1 and a corresponding transformed point in a transformed frame of the second frame K2 and an error tolerance.
Ukil alone does not teach “selecting, based on a degree of confidence regarding shift between the reference frame and a frame prior to the target 
Ukil and Shi do not teach a comparing a feature of a patch “in a first search region” and “wherein the first search region comprises a plurality of pixels, is a region for searching for a patch corresponding to the reference patch, and is moved in the target frame”, comparing a feature of a patch “in a second search region”, and “wherein the second search region comprises a plurality of pixels, is a region for searching for a patch corresponding to the reference patch, and is moved in the target frame, a moving area of the second search region is different from a moving area of the first search region.” However, Grindstaff teaches (¶0046 and ¶0032) the search is conducted such that the data within the search area of the reference frame is compared to data of the search area of the current frame. The search area is moved by a number of pixels in one of the four cardinal directions.  For example, assuming that the search area is a square of 100 by 100 pixels, the search area may be moved by 10 pixels to the right. A comparison is then made between the pixels in the 100 by 100 square from the reference frame and from the current frame. The system then determines if this is the last search area 514. The system will perform a search in each of the cardinal directions. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of stabilization as taught by Ukil and Shi with the search areas as taught by Grindstaff for the benefit of locating high probability matches early in the search.
Ukil, Shi, and Grindstaff “and the second processing is performed while the first processing is performed.” However, Sakai teaches (¶0040 and ¶0042) positional displacement divides each inputted inspection image and reference image into a number of regions, positional displacement or offset calculations are 

Regarding claim 18, its rejection is similar to claim 1. 

Regarding claim 19, its rejection is similar to claim 1. 

Regarding claim 21, “The method according to claim 1, wherein, in performing the first processing, each of features of a plurality of patches including the first search region in the target frame is compared with the feature of the reference patch in the reference frame.” Ukil teaches (¶0038) analysis involves comparing ROI in a first frame K1 that may change in succeeding frames (K2…KN) of the content; (¶0039) determine a number of inliers; (¶0048) determine a set of feature points in the subsequent frame corresponding to the set of feature points in the first frame.

Regarding claim 22, “The method according to claim 21, wherein, in performing the first processing, each of the features of the plurality of patches including the first search region in the target frame is sequentially compared with the feature of the reference patch in the reference frame. Ukil teaches (¶0049) 

Regarding claim 23, “The method according to claim 21, wherein, in performing the second processing, each of feature of a plurality of patches including the second search region in the target frame is compared with the feature of the reference patch in the reference frame.” Ukil teaches (¶0039) determining the number of inliers (implies multiple feature points and Euclidean distances are determined) in the plurality of transformation matrices (implies generating more than one transformation matrix for various frames) based on the ROI; (¶0046) various regions across the frame; (¶0049 and ¶0059) feature points 310a, 310b, 310c, … 310n are selected from frame 300; (¶0052) feature points in frame 300 are cross correlated matched with feature points in frame 400, in this manner feature points 410b, 410c…. 410n are determined corresponding to feature points 310b, 310c….310n.

Regarding claim 24, “The method according to claim 23, wherein, in performing the second processing, each of the feature of the plurality of patches including the second search region in the target frame is sequentially compared with the feature of the reference patch in the reference frame.” Ukil teaches 

Regarding claim 25, “The method according to claim 23, wherein the plurality of patches including the first search region in performing the first processing are respectively different from the plurality of patches including the second patch in performing the second processing.” Ukil teaches (¶0046, ¶0049-¶0050 and Figs. 3-4) different ROI with various features points are compared from a first to a second frame.

Regarding claim 27, “The method according to claim 1, wherein the first processing is selected based on a period from a time of a frame which is, among a plurality of frames prior to the target frame, each of the plurality of frames being larger in the degree of confidence regarding shift than a predetermined threshold, closest to the target frame to a time of the target frame being equal to or larger than a predetermined time threshold.” Shi teaches (¶0079) When the motion 

Regarding claim 28, “The method according to claim 1, wherein the first processing is selected based on a period from a time of a frame which is, among a plurality of frames prior to the target frame, each of the plurality of frames being larger in the degree of confidence regarding shift than a predetermined threshold, closest to the target frame to a time of the target frame being smaller than a predetermined threshold, closest to the target frame to a time of the target frame being smaller than a predetermined time threshold.” Shi teaches (¶0079) select a bi-directional prediction mode for interpolation of the blocks of pixels associated with the moving objects when motion vectors associated with a corresponding moving object in a previous and subsequent reference frame are aligned, and the difference of the non-zero residue between the moving objects of the reference frames is less than a threshold.

Regarding claim 29, “The method according to claim 1, further comprising determining a direction of shift between the reference frame and the target 

Regarding claim 30, “The method according to claim 1, wherein the first search region is moved spirally.” Grindstaff teaches (¶0042) searching mechanism operates in a spiral pattern, when comparing a region in a reference image to a region in a current image.

Regarding claim 34, “The method according to claim 1, wherein the second search region is moved spirally.” Grindstaff teaches (¶0042) searching mechanism operates in a spiral pattern, when comparing a region in a reference image to a region in a current image.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ukil, Shi, Grindstaff, and Sakai in view of Wang et al. (US 20180158199, hereinafter Wang.)
Regarding claim 26 Ukil, Shi, Grindstaff, and Sakai do not clearly teach “The method according to claim 23, wherein a position of a patch that is first processed among the plurality of patches including the first search region in the target frame in performing the first processing is more than a pre-determined distance from a position of a patch that is first processed among the plurality of patches including the second search region in the target frame in performing the second processing. However, Wang teaches (¶0030 and ¶0041) that subdividing reference image and subsequent image into a 4x4 grid, thus each local region is .

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ukil, Shi, Grindstaff, and Sakai in view of Wu et al. (US 6418166, hereinafter Wu.)
Regarding claim 31, Ukil, Shi, Grindstaff, and Sakai do not clearly teach “The method according to claim 1, wherein the first search region is moved outwardly for a start position.” However, Wu teaches (Fig. 6 and 8:60-9:8) a search path in an outward spiral. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of stabilization as taught by Ukil, Shi, Grindstaff, and Sakai with the outward search path as taught by Wu for the benefit of making the search as efficient as possible. 

Regarding claim 32, Ukil, Shi, Grindstaff, and Sakai do not clearly teach “The method according to claim 31, wherein the second search region is moved outwardly for a start position which is different from the first start position.” However, Wu teaches (Fig. 6 and 8:60-9:8) a search path in an outward spiral. Therefore it would have been obvious to a person having ordinary skill in the art 

Regarding claim 33, Ukil, Shi, Grindstaff, and Sakai do not clearly teach “The method according to claim 31, wherein the second search region is moved inwardly for a start position which is different from the first start position.” However, Wu teaches (Fig. 6, 9:9-14, 9:32-41, and 11:7-11) a search path in an inward spiral, 14, 13, 12, …, 1.) Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of stabilization that searches for motion in various areas as taught by Ukil, Shi, Grindstaff, and Sakai with the outward search path as taught by Wu for the benefit of making the search as efficient as possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 8269844) – (abstract) a method of improving a video image by removing the effects of camera vibration; (4:42-55) frame is moved in an expanding spiral search until the closest match is found.
Tsai et al. (US 20060209956) - teaches (¶0040) the second frame to be searched has a temporal relation with the first frame, searching of a search range preferably proceeds along a spiral path that moves in either a clockwise or counterclockwise direction; (claim 4 and ¶0037) search range is progressively expanded outward
Kong et al. (US 20050111557) – (Fig. 4 and ¶0050) motion vector spiral towards the middle of block 
Moriyoshi (US 6549576) – (Figs. 2, 9-10, 16)  motion vector output.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425